     Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 1 of 16 PAGEID #: 1




                IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

SEAN McCLOSKEY, on behalf              :
of himself and all others similarly
situated,                              :
6871 Hubbard Drive
Huber Heights, Ohio 45424              :

             Plaintiff,                :

v.                                     :

Apple, Inc.,                           :     Case No. _________________
1 Apple Park Way
Cupertino, California
                                       :

       Statutory Agent                 :

       CT Corporation System   :
       4400 Easton Commons Way
         Suite 125             :
       Columbus, Ohio 43219
                               :
             Defendant.


                 STATEWIDE CLASS ACTION COMPLAINT

       Plaintiff Sean McCloskey, on behalf of himself and others similarly situated,

brings this action against defendant Apple, Inc., to recover money lost to illegal

gambling pursuant to Section 3763.02 of the Ohio Revised Code. See also O.R.C.

§§ 2915.01 et seq. Apple promotes, enables, and profits from games downloaded

from its App Store and played by numerous Ohio residents that constitute illegal
    Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 2 of 16 PAGEID #: 2




gambling under the statutory law and the strong public policy of the state of Ohio.

Plaintiff seeks to represent a class pursuant to Rule 23(b)(3) of the Federal Rules of

Civil Procedure.

                   PARTIES, JURISDICTION, AND VENUE

      1.     Plaintiff Sean McCloskey is an adult resident citizen of the state of

Ohio, residing in Montgomery County, Ohio.

      2.     Defendant Apple, Inc. is a corporation organized and existing under the

laws of the state of California, with its principal place of business in Cupertino,

California. Apple does business by agent in this state, district, and division.

      3.     This is a class action brought by Ohio citizens against a California

company. The amount in controversy exceeds $5 million, exclusive of interest and

costs. Subject matter jurisdiction exists pursuant to the Class Action Fairness Act of

2005, 28 U.S.C. § 1332(d).

      4.     Venue is proper under 28 U.S.C. § 1391(b)(2), because this is a

“judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred.”

                           FACTUAL BACKGROUND

      5.     Apple is the most valuable company in the world, with a market

capitalization exceeding $2 trillion as of mid-2020. It is by far the world’s biggest

technology company, now roughly double the size of both Microsoft Corporation


                                           2
     Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 3 of 16 PAGEID #: 3




and Alphabet Inc., the parent company of Google, respectively. Gone are the days

when Steve Jobs’s little company began its quixotic quest to take market share away

from Microsoft’s dominance of the computer software market with its introduction

of the upstart MacIntosh personal computer. Applications for personal computers,

both desktops and laptops, are now a relatively small part of the software market.

Mobile devices are now the name of the game and Apple undisputedly dominates

that lucrative market.

        6.       Apple’s operating system for the iPhone smartphone and the iPad

tablet, known as the iOS, is a rigidly controlled closed system that has the ability to

run numerous applications, or apps, available exclusively through Apple’s App

Store. Apple takes up to 30% of all revenue generated by app sales in the App Store

and in-app purchases made on apps obtained through the App Store.1 Millions of

software developers make applications for the Apple iOS. In order to sell apps in the

App Store, developers must submit their programs to Apple, which then decides

whether the app may be included in the App Store and thus downloaded to iOS

devices.

        7.       Many apps, including those that are the subject of this lawsuit, are

initially free to download but contain in-app purchases that a customer can choose



1
 Apple takes 30% of all initial app purchases and in-app purchases made during the first year after the customer
downloads the app. After that, the percentage drops to 15%.


                                                         3
    Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 4 of 16 PAGEID #: 4




to purchase inside the app. Apple provides the payment interface for all such

purchases and, as noted, takes a hefty percentage of the money for itself. A 30%

processing fee is many times the charge that other payment processors outside the

Apple ecosystem, such as Western Union, charge for processing such payments.

      8.      The money charged for in-app purchases is paid to Apple. An Apple

customer is required to provide a method of payment, usually a credit or debit card,

for all purchases made in the App Store, including in-app purchases. Apple then has

a contractual obligation to the software developers to remit a portion of the money

Apple receives from the purchases, typically 70%, to the developers. This

contractual arrangement is between Apple and the developers who sell products in

the App Store. As between plaintiff and the class members and Apple, however, all

in-app and other purchases involve the payment of money to Apple, not the

developers.

      9.      This case concerns Apple’s profiting from illegal gambling machine

games that it sells in its App Store. Apple and its chief mobile device software

competitor, Google, both allow customers to purchase games that are no more or no

less than casino-style slot machines, casino style table games, and other common

gambling games.

      10.     There are numerous such gambling games that Apple makes available

in the App Store, and there is very little variation on how they work. When a


                                         4
    Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 5 of 16 PAGEID #: 5




customer downloads the game and opens it for the first time, the customer has a set

number of free starting “coins,” for example, 100,000 or 1,000,000, to play the slots.

The games themselves work precisely like a casino slot machine or other games in

Las Vegas. In addition to slots, customers can play blackjack, roulette, poker, keno,

bingo, and other card and gambling games. A loss results in a loss of “coins,” but

the customer has the chance to win more coins. Eventually a customer runs out of

coins, and is prompted to use real money to buy more coins for the opportunity to

keep playing the game. Hundreds of these games exist. The following table contains

the 200 most popular games.

   1 Slotomania™ Vegas Casino Slots                   101 Lucky Play Casino Slots Games
   2 Jackpot Party - Casino Slots                     102 Vegas Downtown Slots & Words
   3 DoubleDown™- Casino Slots Game                   103 Slots-Fortune 777 Classic Slot
     Playtika Santa Monica, LLCBingo Blitz™ - Bingo
   4 Games                                            104   Gambino Slots Wheel of Fortune
   5 Cashman Casino Las Vegas Slots                   105   mychoice casino jackpot slots
   6 Cash Frenzy™ - Slots Casino                      106   FoxwoodsONLINE
   7 World Series of Poker - WSOP                     107   Gold Fortune Casino
   8 Heart of Vegas Slots-Casino                      108   GSN Grand Casino: Slots Games
   9 POP! Slots ™ Live Vegas Casino                   109   Take5 Casino - Slot Machines
  10 House of Fun™ - Casino Slots                     110   Bid Wars: Pawn Empire
  11 Lightning Link Slots-Casino                      111   Slots Master-Vegas Casino Game
  12 Big Fish Casino: Slots & Games                   112   Slots of Vegas
  13 DoubleU Casino: Vegas Slots                      113   Slingo Arcade - Bingo & Slots
  14 Huuuge Casino Slots Vegas 777                    114   PokerStars Play – Texas Holdem
  15 VEGAS Slots – Casino Slots                       115   Blazing 7s Casino: Slots Games
  16 Caesars® Casino: Vegas Slots                     116   Mystic Slots: Fun Casino Games
  17 Jackpot Magic Slots™ & Casino                    117   Lucky City™ - 3D Slot Machine
  18 Lotsa Slots: Casino SLOTS                        118   Governor of Poker 3 - Friends
  19 Hit it Rich! Lucky Vegas Slot                    119   Casino Roulette: Roulettist
  20 my KONAMI - Real Vegas Slots                     120   Seminole Social Casino
  21 Bingo Party! Lucky Bingo Games                   121   Blackjack⋅
  22 Zynga Poker - Texas Holdem                       122   Tap Poker Social
  23 Wizard of Oz: Casino Slots                       123   Slots-Heart of Diamonds Casino

                                                5
 Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 6 of 16 PAGEID #: 6




24   Quick Hit Slots - Casino Games             124   Triple Win Slots-Vegas Casino
25   Jackpot Mania™ - DAFU Casino               125   Texas Holdem - Scatter Poker
26   Game of Thrones Slots Casino               126   MONOPOLY Bingo!
27   Gold Fish Casino Slots Games               127   San Manuel Slots
28   Cash Tornado Slots - Casino                128   Wheel of Fortune Slots
29   Scatter Slots - Vegas Casino               129   Ultimate Slots: Casino Slots
30   Billionaire Casino Slots 777               130   Lucky Slots: Vegas Casino
31   Double Win Slots Casino Game               131   Stardust Casino™ Slots - Vegas
32   Texas Hold'em Poker: Pokerist              132   Slots of Vegas - Slot Machine
33   Bingo Journey - Classic Bingo              133   Xtreme Slots
34   Bingo Bash: Online Bingo Games             134   Video Poker Deluxe Casino
35   Bingo Story Live Bingo Games               135   Win Vegas Slots Casino: Nascar
36   Willy Wonka Slots Vegas Casino             136   Bid Wars: Storage Auctions
37   Poker Face - Live Texas Holdem             137   Coin Trip
38   Classic Casino Slots Games                 138   Royal Slot Machine Games
39   GSN Casino: Slot Machine Games             139   World Poker Tour - PlayWPT
40   Bingo Pop - Bingo Games                    140   Absolute Bingo! Play Fun Games
41   88 Fortunes Slots Casino Games             141   Bingo Holiday - BINGO Games
42   MONOPOLY Slots - Casino Games              142   Vegas Slots - Slot Machines!
43   Vegas Live Slots Casino                    143   Solitaire
44   Ignite Classic Slots                       144   Video Poker Games
45   Hot Shot Casino - Slots Games              145   Slots™
46   Wynn Slots - Las Vegas Casino              146   Sanh Rong - Game danh bai
47   Wild Classic Slots™ Casino                 147   Slot Bonanza- 777 Vegas casino
48   Slots - Classic Vegas Casino               148   HighRoller Vegas: Casino Slots
49   Slot Machines 777 - Slots Era              149   Video Poker by Ruby Seven
50   Club Vegas Slots: Casino 777               150   Slots Craze: Casino Games 2020
51   Blackjack 21: Blackjackist                 151   VIP Poker - Texas Holdem
52   Tycoon Casino™ - Vegas Slots               152   Cash Dozer: Lucky Coin Pusher
53   Double Hit Casino: Vegas Slots             153   VIP Deluxe Slot Machine Games
54   Bingo Showdown -> Bingo Live!              154   Vegas Slots: Deluxe Casino
55   Rock N' Cash Casino Slots                  155   Casino Frenzy-Fantastic Slots
56   Winning Slots Las Vegas Casino             156   Video Poker - Classic Games
57   Cash Mania - Casino Slots                  157   Epic Diamond Slots: Casino Fun
58   Slots GoldenHoYeah-Casino Slot             158   Ellen's Road to Riches Slots
59   Huge Win! Classic Slots Game               159   Empire City Casino Slots
60   Slots DoubleDown Fort Knox                 160   Diamond Sky: Slots & Lottery
61   Casino Games - Infinity Slots              161   Poker Night in America
62   Backgammon - Lord of the Board             162   Slots - Pharaoh's Way
63   Double Rich！Vegas Casino Slots             163   HOLD'EM OR FOLD'EM
64   Pokerrrr 2- Holdem, OFC, Omaha             164   Slingo Adventure
65   Poker Heat: Texas Holdem Poker             165   Dragon King Fishing Online
66   Golden Casino - Vegas Slots                166   Baba Wild Slots - Vegas Casino


                                      6
   Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 7 of 16 PAGEID #: 7




  67   Blackjack 21 - HOB                         167   Royal Slots:Slot Machine Games
  68   High 5 Casino: Home of Slots               168   Praia Bingo - Bingo Games
  69   Show Me Vegas Slots Casino App             169   Bingo Infinity
  70   Texas Poker: Pokerist Pro                  170   Vegas Craps by Pokerist
  71   Texas Holdem Poker                         171   Real Casino Slots
  72   Billion Cash Slots-Casino Game             172   Bonus of Vegas Slots Casino
  73   Multi-Strike Poker™                        173   Hit 7 Casino : Vegas Slots
  74   Vegas Slots - 7Heart Casino                174   Real Slots | Best Bet Casino™
  75   DoubleDown Classic Slots                   175   Fantasy Springs Slots | Casino
  76   Coin Dozer                                 176   Live Play Bingo
  77   Mega Hit Poker: Texas Holdem               177   Blackjack
  78   Hard Rock Social Casino                    178   Teen Patti by Octro
  79   Bingo！                                     179   SpinToWin Slots & Sweepstakes
  80   Viva Slots Vegas Slot Machines             180   Teen Patti Gold, Poker & Rummy
  81   Bingo Frenzy: BINGO Cooking!               181   Texas Poker
  82   Slots Casino - Jackpot Mania               182   Hard Rock Blackjack & Casino
  83   Slots Casino: Vegas Slot Games             183   Vegas Nights Slots
  84   Slots Games: Hot Vegas Casino              184   Lucky North Casino|Slot Games
  85   Magic Vegas Casino                         185   Bingo!™
  86   Vegas Casino Slots - Mega Win              186   HD Poker: Texas Holdem
  87   SLOTS - Black Diamond Casino               187   Cashmania Slots: Slot Games
  88   Backgammon Live™ Board Game                188   Blackjack 21-World Tournament
  89   The Walking Dead Casino Slots              189   Blackjack 21: Live Casino game
  90   Jackpotjoy Slots: Vegas Casino             190   Super Jackpot Slots Casino
  91   Old Vegas Classic Slots Casino             191   Keno 4 Multi Card
  92   FaFaFa™ Gold Slots Casino                  192   Binion's Casino
  93   Lucky Time Slots™ Vegas Casino             193   Lottery Scratchers
  94   Video Poker Classic - 39 Games             194   Fishing Casino - Ocean King
  95   Stars Casino Slots                         195   Bingo PartyLand: BINGO! & Spin
  96   Clubillion™: casino slots game             196   GamePoint Bingo
  97   Lucky Lottery Scratchers                   197   American Scratchers Lottery
  98   Bingo Drive: Play & Win Online             198   Ever Rich Slots
  99   Abradoodle Bingo: Fun Bingo!               199   Keno Bonus Play
 100   Cash Fever Slots™-Vegas Casino             200   Spider Solitaire: Card Game



       11.    Plaintiff Sean McCloskey downloaded and played several of these

casino-style gambling games. Since July of 2019, he has downloaded multiple

games, including Coin Master, billionaire Casino Slots 777, Cash Frenzy and My-

KONAMI-Real Vegas Slots. Beginning July 23, 2019, he purchased coins through
                                        7
    Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 8 of 16 PAGEID #: 8




the Apple App Store so he could continue to play for a chance to win free coins that

would enable him to enjoy the games for a longer period of time. In the six months

prior to the filing of this complaint, he paid $64.90 to Apple for the privilege of

continuing to play the illegal gambling game(s).

      12.    A customer such as plaintiff does not have the ability to collect actual

cash as a result of “winning” games, but he does have the ability to win and therefore

acquire more playing time. Ohio’s gambling statutes prohibit this scheme, noting

that “[v]aluable consideration is deemed to be paid for a chance to win a prize” when

“[a] participant may purchase additional game entries by using points or credits won

as prizes while using the electronic device.” O.R.C. § 2915.01(C)(7). The Ohio

Supreme Court has also made it clear that that paying money in a game for a chance

to win free replays or more playing time constitutes illegal gambling under Ohio

law. See, e.g., Mills-Jennings of Ohio v. Dep’t of Liquor Control, 435 N.E.2d 407

(Ohio 1982) (holding that video poker game that offered free replays was illegal

gambling device).

      13.    Apple is not some minor or incidental participant in these illegal

gambling games. It is the principal promoter and facilitator of the illegal activity.

Apple maintains dictatorial control over what apps can be downloaded from the App

Store, and the payment method to purchase in-app items. As the maker of the

Fortnite game alleged in a recent antitrust injunction lawsuit against Apple:


                                          8
    Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 9 of 16 PAGEID #: 9




      Apple also imposes unreasonable restraints and unlawfully maintains a
      total monopoly in the iOS In-App Payment Processing Market. Among
      the oppressive terms that app developers have to accept, Apple coerces
      all app developers who wish to use its App Store—the only means with
      which to distribute apps to iOS users—to use exclusively Apple’s own
      payment processing platform for all in-app purchases of in-app content.

Complaint for Injunctive Relief, Epic Games v. Apple, Inc., in the United States

District Court for the Northern District of California, August 13, 2020 ¶ 10 (copy

attached). As noted, Apple uses its unfettered control over apps played on iOS to

extract a hefty 30% tax on all purchases made to buy apps or in-app content such as

“coins” to gamble with.

      14.    Apple has the ability, which it has employed on other apps, to geo-

restrict games so that they can only be played in certain states. In fact, with cash-out

gambling games it regularly restricts those game so that they can only be played in

states where that type of gambling is legal. Apple has also restricted gambling games

such as the ones made the basis of this lawsuit so that minors cannot download or

play them. It has the ability with existing technology it currently uses to prevent the

games at issue here from being played in this state.

      15.    Apple’s App Store is not just a venue to buy iOS apps. It is a

promotional tool. Apple heavily promotes apps, such as the illegal gambling games

that form the basis of this complaint, that promise to bring in revenue. Revenue from

the App Store is the reason Apple is the most valuable company on the planet.



                                           9
  Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 10 of 16 PAGEID #: 10




      16.   Thus, Apple enables, permits, promotes, and profits from illegal

gambling.

                          OHIO LEGAL FRAMEWORK

      17.   Ohio has a strong public policy against gambling in this state. The

state’s strong public policy against gambling includes a statutory right of persons

who spend money on gambling to recover their money.

      18.   The Ohio criminal laws pertaining to gambling are codified in Chapter

2915 of the Ohio Revised Code. Ohio law prohibits both gambling on “schemes of

chance” and “games of chance.” Each of these is defined in Section 2915.01:

      "Scheme of chance" means a slot machine unless authorized under
      Chapter 3772. of the Revised Code, lottery unless authorized under
      Chapter 3770. of the Revised Code, numbers game, pool conducted for
      profit, or other scheme in which a participant gives a valuable
      consideration for a chance to win a prize, but does not include bingo, a
      skill-based amusement machine, or a pool not conducted for profit.
      "Scheme of chance" includes the use of an electronic device to reveal
      the results of a game entry if valuable consideration is paid, directly or
      indirectly, for a chance to win a prize. Valuable consideration is deemed
      to be paid for a chance to win a prize in the following instances:

      (7) A participant may purchase additional game entries by using points
      or credits won as prizes while using the electronic device;

O.R.C. § 2915.01(C)(7).

      (D) "Game of chance" means poker, craps, roulette, or other game in
      which a player gives anything of value in the hope of gain, the outcome
      of which is determined largely by chance, but does not include bingo.

O.R.C. § 2915.01(D)


                                         10
   Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 11 of 16 PAGEID #: 11




      19.    The statute also defines “gambling device” to include “(3) A deck of

cards, dice, gaming table, roulette wheel, slot machine, or other apparatus designed

for use in connection with a game of chance.” O.R.C. § 2915.01(F)(3).

      20.    As already noted, valuable consideration is not limited under Ohio law

to the situation where one gambles in the hopes of winning actual cash money.

Rather, “valuable consideration” specifically includes “additional game entries by

using points or credits won as prizes while using the electronic device. O.R.C.

2915.01(C)(7). As a matter of law, paying money to get “coins” one bets hoping to

win more “coins” so as to gain the “privilege of playing at a game or scheme without

charge” is gambling for valuable consideration under Ohio law.

      21.    Ohio law makes it unlawful for any person to “Establish, promote, or

operate or knowingly engage in conduct that facilitates any game of chance

conducted for profit or any scheme of chance.” O.R.C. 2915.02(A)(2). Apple

promotes such games and knowingly facilitates their existence by allowing them in

the App Store, processing payments to the games, and profiting from this conduct,

all in violation of Ohio law.

      22.    Ohio provides a statutory civil cause of action to recover money paid

and lost due to gambling. Section 3763.02 of the Ohio Revised Code provides:

      If a person, by playing a game, or by a wager, loses to another, money
      or other thing of value, and pays or delivers it or a part thereof, to the
      winner thereof, such person losing and paying or delivering, within six
      months after such loss and payment or delivery, may sue for and
                                         11
   Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 12 of 16 PAGEID #: 12




      recover such money or thing of value or part thereof, from the winner
      thereof, with costs of suit.

                             CLASS ALLEGATIONS

      23.    Plaintiff seeks to certify and represent a class pursuant to Rule 23(b)(3)

of the Federal Rules of Civil Procedure. The class sought to be certified is:

      All Ohio residents who downloaded, played, and paid money for
      additional coins within games from the Apple App Store that featured
      slots, roulette, blackjack, poker, keno, craps, and other kinds of casino-
      style gambling games, bingo, or simulations thereof, where the player
      had a chance to win coins or other means to play for additional periods
      of time, during a period commencing six months before the filing of
      this complaint and continuing to a date to be set by the Court following
      certification. All employees of the Court, and plaintiff’s counsel and
      their families are excluded.

      23.    This class action satisfies the numerosity requirement of Rule 23(a)(1)

because joinder of all members of the plaintiff class is impracticable. There are

thousands of Ohio residents who are members of the class.

      24.    It also satisfies the commonality requirement of Rule 23(a)(2) because

there are central questions of fact and law that are common to the class. Such

common questions include, at a minimum, (a) whether these virtually identical

gambling games sold through the App Store violate Ohio’s prohibition of illegal

gambling; (b) whether gambling for additional play-time constitutes valuable

consideration under Ohio law; (c) whether Apple participated in gambling through

its facilitation of the sale of in-app purchases through the App Store; and (d) whether



                                          12
   Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 13 of 16 PAGEID #: 13




plaintiff and the class members are entitled to recover their money pursuant to

Section 3763.02 of the Ohio Revised Code.

      25.    The proposed class satisfies the typicality requirement of Rule 23(a)(3)

because the named plaintiff’s claims are typical of the claims of the class members.

Both plaintiff and the class members lost money in an effort to win additional play-

time on these illegal gambling games.

      26.    The named plaintiff will fairly and adequately represent the interests of

the class pursuant to Rule 23(a)(4). Plaintiff has no interests that conflict with the

interests of the class. Furthermore, plaintiff has retained competent and experienced

counsel with decades of experience litigating class cases.

      27.    Plaintiff seeks certification of a class pursuant to Rule 23(b)(3), which

allows class treatment of a claim where:

      (3) the court finds that the questions of law or fact common to class
      members predominate over any questions affecting only individual
      members, and that a class action is superior to other available methods
      for fairly and efficiently adjudicating the controversy. The matters
      pertinent to these findings include:

      (A) the class members' interests in individually controlling the
      prosecution or defense of separate actions;

      (B) the extent and nature of any litigation concerning the controversy
      already begun by or against class members;

      (C) the desirability or undesirability of concentrating the litigation of
      the claims in the particular forum; and

      (D) the likely difficulties in managing a class action.
                                           13
   Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 14 of 16 PAGEID #: 14




      28.    The common questions of law and fact in this case vastly predominate

over any individual issues affecting only individual class members. The only

individual issue presented by these class members is the exact amount of money

damages to which each class member is entitled. Such damages issues are routinely

held not to predominate over common questions in cases like this. Indeed, the

individual damages issues will be quickly and accurately determined by examining

Apple’s own records.

      29.    Class treatment is by far superior to individual litigation as a fair and

efficient way to adjudicate this controversy. Given the relatively small individual

amounts at issue, it unlikely whether there would be any adjudication at all without

use of the class device. No individual class member would rationally commence and

prosecute a lawsuit where the individual amount in controversy likely would not

exceed the filing fees.

      30.    For this reason, none of the class members have any interest in

controlling the prosecution of separate actions.

      31.    Likewise, to our knowledge, no class member has already commenced

an action concerning this controversy.

      32.    It would much more desirable to concentrate this case in one action

rather than allow the prosecution of individual actions because, as noted, such



                                         14
   Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 15 of 16 PAGEID #: 15




individual actions would likely never be filed because there would be no motivation

for any individual class member to file an individual suit.

      33.    We foresee no particular difficulties in managing this case as a class

action because 100% of the necessary information to compensate the individual class

members is contained in Apple’s own records concerning purchases made through

the App Store.

                                 CAUSE OF ACTION

      33.    Plaintiff, on his own behalf and on behalf of those similarly situated,

seek recovery of all sums paid through in-app purchases in these games made

through Apple’s App Store pursuant to Section 3763.02 of the Ohio Revised Code.

                             PRAYER FOR RELIEF

      WHEREFORE, the premises considered, plaintiff asks the Court to:

      1.     Take jurisdiction of this cause;

      2.     Following discovery, certify this case as a class action pursuant to Rule

             23(b)(3);

      3.     Appoint the undersigned as Class Counsel and the named plaintiff as

             class representative;

      4.     Enter a final judgment against Apple awarding plaintiff and the class

             members a refund of all money paid through the illegal gambling games

             described herein;


                                         15
   Case: 3:20-cv-00434-TMR Doc #: 1 Filed: 10/23/20 Page: 16 of 16 PAGEID #: 16




       5.       Award Class Counsel reasonable attorneys’ fees and expenses to be

                paid out of the judgment in favor of the class;

       6.       Award the named plaintiff a reasonable sum of money for his services

                in this case on behalf of the class, also to be paid out of the judgment in

                favor of the class;

       7.       Award interest and costs; and

       8.       Award any other relief to which the Court finds plaintiff and the class

are entitled.

                                                  Respectfully submitted,

                                                  s/John E. Breen
                                                  __________________
                                                  JOHN E. BREEN (0015142)
                                                  BREEN LAW, LLC
                                                  7761 Chetwood Close, Ste. 100
                                                  Columbus, Ohio 43054
                                                  (614) 374-3324
                                                  john@breenlegal.com

                                                  Trial Counsel for Plaintiff

Counsel seeking Pro Hac Vice

Wesley W. Barnett, Esq.
Davis & Norris, LLP
2154 Highland Avenue
Birmingham, Alabama 35205
(205) 930-9900
wbarnett@davisnorris.com




                                             16
